The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement filed 12/29/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This refers to foreign patent document citation numbers 3-7 and 9. All other references have been considered. 

Claim 20 is objected to because of the following informalities:  in line 14, “closure” should apparently be deleted, and line 15, “position” should apparently be --positions--.  Appropriate correction is required.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-25 of U.S. Patent No. 9,514,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are substantially equivalent in scope to that of the Patented claims, with the limitations merely being written in method terminology.

Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-23 of U.S. Patent No. 10,879,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are substantially equivalent in scope to that of the Patented claims, with the limitations merely being rewritten in method terminology.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over either of Schauer (US 2009/0192633) or Chuang et al (US 6,291,814) in view of either of Park (KR 1020070001636) or Wang et al (US 6,452,201), all cited by applicant.
Schauer shows a substrate processing apparatus, comprising a frame 102 defining a chamber (station) with a substrate loading/unloading aperture and a substrate transfer plane defined therein, as described in at least par. [0029], a valve 502 mounted to the frame (Fig. 5), the valve having a door 510 (aperture closure) movably disposed to open and close the aperture via an inherent door drive, and at least one emitter array 508 (substrate alignment element) disposed on a side of the door (pars. [0040] - [0044]) and oriented and positioned by the door for determining the center of (i.e., “interact with”) substrates passing through the aperture and located on the substrate transfer plane so that the alignment element effects registration of an alignment determinative characteristic (i.e., the center) of the substrates passing through the aperture on the transfer plane.
Chuang shows a substrate processing apparatus (Fig. 1), comprising a frame (inherent) defining a chamber 1 with a substrate transfer opening 20 (aperture) and a substrate transfer plane (not explicitly identified but note wafer 40 and robot blade 45 in Fig. 2) defined therein, a valve 25 mounted to the frame (not explicitly disclosed but considered inherent) and configured to seal an atmosphere of the chamber when closed, the valve having a door 35 (aperture closure) movably disposed to open and close the substrate transport opening via a door drive 30, and at least one sensor 50 (substrate alignment element) disposed on a side of the aperture closure (Fig. 3) and oriented and positioned by the closure to sense (i.e., “interact with”) substrates passing 
Neither Schauer nor Chuang shows the door (aperture closure) to be used for blocking an aperture that is configured for loading and unloading substrates to and from a substrate cassette or that the door drive is configured to remove a door of the cassette to open the cassette in addition to operating the aperture closure to open the aperture.
Park and Wang each show a substrate station having an aperture closure 200, 150, respectively, for blocking a loading/unloading aperture of the station, wherein the aperture enables loading and unloading of substrates to and from a cassette 110, 122, respectively, a door drive 210 (Park; unlabeled in Wang but note Fig. 4) for removing a door of the cassette and the aperture closure, and a substrate alignment element 220, 86, respectively, which is disposed on a side of the aperture closure, wherein the door drive moves the aperture closure and positions, with the aperture closure, the substrate alignment element in a predetermined interaction position and orientation so that it interacts with the substrates. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of either of Chuang or Schauer such that the aperture closure could be used for blocking an aperture that was configured for loading 
The examiner notes that the apparatus of Schauer or Chuang as modified in the manner above would clearly be capable of performing the active method steps of “providing” and “effecting” in the manner set forth. 
Re claim 2, Chuang (Fig. 3) and Schauer (Fig. 5) both show the substrate alignment element facing the substrate transfer plane.
Re claim 3, Chuang and Schauer both teach that the door drive positions the aperture closure so that the alignment element is located at the predetermined interaction position for interacting with substrates located on the substrate transfer plane.
Re claim 4, as can be inferred from Figs. 2 and 3 of Chuang, the door drive includes mechanical stops that position the door (at least partially) within a housing of the valve so that the alignment element is located at the predetermined interaction position, while in Schauer the provision of “mechanical stops”, as broadly claimed, in the door drive to position the door within the housing so that the alignment element would 
Re claim 6, Chuang discloses that the alignment element can be an optical beam sensor (col. 4, 9-15) or an optical reflective sensor (col. 3, 31-40), while Schauer shows the sensing element to be an optical beam sensor (par. [0031]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner, Art Unit 3652